Citation Nr: 1519130	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-05 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for endocervical polyps.

2.  Entitlement to service connection for uterine fibroids, also claimed as uterine cysts.


REPRESENTATION

Veteran represented by:	Mark Jeany, Attorney at Law


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1998 to August 2001

These matters arose on appeal of October 2009 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for hysterectomy has been granted effective November 2008.

2.  In a June 2002 rating decision, the RO denied service connection for endocervical polyps.

3.  The Veteran was notified of the June 2002 decision and her appeal rights; she did not file an appeal following the June 2002 rating decision, and there was no new and material evidence received within one year of its issuance.

4.  The Veteran filed an application to reopen the claim for service connection for endocervical polyps in November 2008.

5.  The evidence submitted since the rating decision in June 2002 shows the Veteran underwent a hysterectomy in October 2006 that involved removal of the cervix and uterus.

6.  The evidence received since the rating decision in June 2002 relates to an unestablished fact.

7.  During the appellate period, the Veteran did not manifest uterine fibroids or endocervical polyps.



CONCLUSIONS OF LAW

1.  The June 2002 rating decision denying service connection for endocervical polyps is final.  New and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Residuals of endocervical polyps, other than hysterectomy, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  Residuals of uterine fibroids, other than hysterectomy, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, and statements from the Veteran's representative.

The Board has carefully reviewed the Veteran's statements and concludes that she has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations for her condition in October 2003 and October 2013.  As necessary opinions based on a review of the Veteran's past medical history, current complaints, and physical examinations have been obtained, the Board finds that further examination or medical opinion is not necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.

Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)).

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  

Generally, a claim that has been denied in a final unappealed RO rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  In addition, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a) , 7104(a); 38 C.F.R. § 20.1100(a).

 An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period following an RO decision will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.   In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against her claim.  Initially, the Veteran does not allege and the evidence does not suggest that she engaged in combat with the enemy.  The Board notes that the Veteran's DD Form 214 does not show any combat awards or citations.  Based on the above, the Board finds that the claimant is not a 'combat Veteran' and the presumptions found at 38 U.S.C.A. § 1154(b) do not apply to her claim.  

The Veteran filed a claim for service connection for endocervical polyps in August 2001.  The Veteran failed to report for a VA examination dated May 2002.  In a rating decision dated June 2002 the RO denied the claim based on no evidence of a current disability.  

The Veteran filed a notice of disagreement with this decision in May 2003 and requested an additional examination be scheduled.

A VA examination dated October 2003 showed normal vulva, vagina, and cervix, without masses, or lesions.  The examiner noted the Veteran had a positive history of chronic inflammation, acute menorrhagia, status post midproliferative endometriosis, and status post endocervical polyp removal.  

Based on this evidence, the RO continued the denial of service connection for endocervical polyps in Statement of the Case dated December 2003.  The Veteran did not file a VA Form 9, Substantive Appeal for this issue.  No new and material evidence was received within a year of the issuance of the rating decision dated June 2002.  Evidence received since the prior final denial of the claim consist of treatment records dated October 2006 that show the Veteran underwent a total abdominal hysterectomy with excision of left paratubal cyst.

The Veteran filed an application to reopen the claim for service connection for endocervical polyps in November 2008.  The Veteran also filed a claim for uterine fibroids in December 2008.  A VA examination dated October 2013 contained an opinion that the Veteran's total hysterectomy was attributable to her history of chronic inflammation, acute menorrhagia, and endocervical polyps.

A rating decision dated April 2014 granted service connection for a total hysterectomy effective from the date the Veteran filed her application to reopen the claim of entitlement to service connection for endocervical polyps.  The RO also granted special monthly compensation for the loss of use of a creative organ from the date of the application to reopen.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

As to whether the evidence submitted after the last prior final decision is new and material evidence, the Board finds that this cures a prior evidentiary defect.  At the time of the prior decision, there was no evidence of residuals.  Clearly, there is evidence of a residual, and, in fact, service connection has been granted for the hysterectomy.   Therefore, the application to reopen is granted.




Service connection

Service connection has been granted for residuals of a hysterectomy.  Although the claim was for service connection for endocervical polyps and uterine fibroids, the hysterectomy removed any such abnormalities.  We also note that the hysterectomy long predated the recent claim for service connection for the polyps and fibroids.  In essence, the evidence establishes that the appellant has not had polyps or fibroids during this appeal period.  Furthermore, there are no identified residuals, other than the already service-connected residuals of hysterectomy.  Stated differently, in the absence of other residuals, the benefit sought on appeal has been granted. 

In the absence of evidence of endocervical or uterine disorder at any time during the appeal period, other than the hysterectomy, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) &  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  See also McClain v. Nicholson, 21 Vet.App. 319 (2007).  


ORDER

The application to reopen the claim for entitlement to service connection for endocervical polyps is granted.

Service connection for uterine fibroids, also claimed as uterine cysts is denied.

Service connection for endocervical polyps is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


